

Exhibit 10.5


PERFORMANCE UNIT AWARD AGREEMENT
(2015 Award)




THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), made and entered into
as of the 12th day of December, 2012, by and between Piedmont Natural Gas
Company, Inc. (the “Company”) and                  (the “Participant”).


WITNESSETH:


WHEREAS, the Company has adopted, and its shareholders have approved, the
Piedmont Natural Gas Company, Inc. Incentive Compensation Plan (the “Plan”); and


WHEREAS, on October 17, 2012, the Compensation Committee of the Company’s Board
of Directors (the “Committee”) established a three-year performance period under
the Plan beginning November 1, 2012 and ending October 31, 2015 (the “2015 Award
Performance Period”), and the Committee approved the award of Performance Units
for the 2015 Award Performance Period; and


WHEREAS, the Participant has been awarded __________ (X,XXX) Performance Units
for the 2015 Award Performance Period.


NOW, THEREFORE, in consideration of these premises and the mutual promises
contained herein, the parties hereto hereby agree as follows:


1.The Participant acknowledges that the grant and distribution of the award
hereunder is governed by the terms of the Plan, and the terms of the Plan are
incorporated into this Agreement in their entirety and made a part hereof by
reference. Unless otherwise defined herein, capitalized terms used herein shall
have the meaning set forth in the Plan. In the event of any conflict between the
terms of the Plan and this Agreement, the terms of the Plan shall control.


2.The percentage of the Performance Units awarded to the Participant that shall
be distributed to the Participant shall depend on the levels of performance
achieved during the 2015 Award Performance Period as set forth on Exhibit A
attached hereto. No distributions of Performance Units shall be made with
respect to a particular measure of performance if the minimum percentage of the
applicable measure of performance is not achieved for the 2015 Award Performance
Period as set forth on Exhibit A.


The performance levels achieved for the 2015 Award Performance Period and the
percentage of Performance Units to be distributed shall be conclusively
determined by the Compensation Committee of the Board of Directors.






--------------------------------------------------------------------------------



Notwithstanding the foregoing, in the event the Participant’s employment with
the Company is terminated by the Company without Cause or by the Participant for
Good Reason, in either case within a period of one year following the occurrence
of a Change in Control and prior to the end of the Performance Period, one
hundred percent (100%) of the 2015 Award Performance Units awarded to the
Participant hereunder shall be distributed to the Participant without any
adjustment for the levels of performance actually achieved during the 2015 Award
Performance Period prior to or after the Change in Control.


3.The percentage of Performance Units awarded to the Participant which the
Participant shall become entitled to receive shall be distributed in the form of
shares of the Company’s common stock (“Shares”), with one earned Performance
Unit equal to one Share.

4.The Company shall deduct from any Shares otherwise distributable to the
Participant that number of Shares having a value equal to the amount of any
taxes required by law to be withheld from awards made under the Plan. The
Participant may elect to have the Company withhold a greater number of Shares
(up to a maximum of fifty percent (50%) of the Shares distributable to the
Participant) for tax withholding.


5.The extent to which the Performance Units are forfeited or remain outstanding
in the event the Participant terminates employment with the Company prior to the
end of the 2015 Award Performance Period for any reason, including due to the
Participant’s death, Disability or Retirement, shall be governed by the terms of
the Plan.


6.No award of undistributed Performance Units hereunder to the Participant shall
entitle the Participant to any right as a stockholder of the Company.

7.The Participant’s award under the Plan may not be assigned or alienated.
Subject to any limitations under the Plan on transferability, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.


8.Neither the Plan, nor this Agreement, nor any action taken under the Plan or
this Agreement shall be construed as giving to the Participant the right to be
retained in the employ of the Company.


9.Any distribution of Shares may be delayed until the requirements of any
applicable laws or regulations or any stock exchange requirements are satisfied.
The Shares distributed to the Participant shall be subject to such restrictions
and conditions on disposition as counsel for the Company shall determine to be
desirable or necessary under applicable law.


10.The Participant may designate a beneficiary or beneficiaries to receive all
or part of the Performance Units to be distributed to him/her under the Plan in
case of death of the Participant. Any such Performance Units awarded under this
Plan shall be distributed to the beneficiary(ies) designated in Exhibit B that
is incorporated herein for all purposes. If no beneficiary (ies) is designated,
such Performance Units shall be paid to the estate of the Participant.

2



--------------------------------------------------------------------------------





11.The Committee shall have authority to administer and interpret the Plan and
to establish rules for its administration.


12.This Agreement constitutes the entire understanding of the parties on the
subjects covered. The Participant expressly warrants that he/she is not
accepting this Agreement in reliance on any promises, representations, or
inducements other than those contained herein. Except with respect to
modifications of the Plan as provided therein, this Agreement can be amended
only in writing executed by the Participant and a duly authorized officer of the
Company.


13.This Agreement shall be governed by the laws of the State of North Carolina
to the extent not preempted by applicable federal law.


IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed in duplicate as of the date first above written.


PIEDMONT NATURAL GAS COMPANY, INC.




By:    
Chairman, President and Chief Executive Officer




By: _______________________________________
Participant





3



--------------------------------------------------------------------------------







EXHIBIT A



Performance Measures for the Three-Year Performance
Period beginning November 1, 2012 (2015 Award)




A financial performance target of 4% compounded annual increase in basic
earnings per share (“ESP Growth”) will govern 37.5% of the Performance Units
awarded.


Total shareholder return (“TSR”) in comparison to the designated industry peer
group as approved by the Compensation Committee of the Board of Directors
(increase in stock price plus dividends paid over the 2015 Performance Period)
will govern 37.5% of the Performance Units awarded.


The amount of net income returned as a percentage of shareholders equity, or
return on equity (“ROE”), will govern 25% of the Performance Units awarded.


EPS Growth (37.5% Weight)
 
Relative TSR (37.5% Weight)
 
ROE (25% Weight)


Actual EPS Growth as % of the 4.0% Annual EPS Growth
Target
 




% of Performance Units
Earned
 


Company’s TSR as a Percentile Ranking
Of Peer Group TSR
 




% of Performance Units
Earned
 


Company’s ROE as a Percentage of Weighted Average Allowed ROE










% of Performance Units Earned
 
 
 
 
 
 
 
 
 
 
 
Less than 75%
 
0%
 
Less than 25%
 
0%
 
Less than 95%
 
0%
75%
 
50%
 
25% - 39%
 
50%
 
95%
 
50%
100%
 
100%
 
40% - 49%
 
75%
 
100%
 
100%
125% or greater
 
150%
 
50% - 74%
 
100%
 
120% or greater
 
150%
 
 
 
 
75% - 89%
 
125%
 
 
 
 
 
 
 
 
90% or greater
 
150%
 
 
 
 





Note:
EPS Growth and ROE levels between threshold (75% and 95%, respectively) and
stretch (125% and 120%, respectively) will be subject to mathematical
interpolation.







--------------------------------------------------------------------------------







EXHIBIT B





Piedmont Natural Gas Company, Inc.
Long Term Incentive Plan
2015 Award (Performance Period 11/01/12 to 10/31/15)


Beneficiary Designation Form
        
Upon my death, I hereby designate the following beneficiary(ies) to receive any
undistributed Performance Units (which the Participant is entitled to receive
under the Plan) awarded under this Agreement to the following:
Primary Beneficiary 1
Name:
Date of Birth:
Relationship:
Percentage:
Street Address:
City, State, Zip Code:

Primary Beneficiary 2
Name:
Date of Birth:
Relationship:
Percentage:
Street Address:
City, State, Zip Code:

Primary Beneficiary 3
Name:
Date of Birth:
Relationship:
Percentage:
Street Address:
City, State, Zip Code:



If any Primary Beneficiary predeceases me, then each such Primary Beneficiary’s
share will be distributed to the remaining Primary Beneficiary(ies) in
proportion to the percentage shares designated for the surviving beneficiaries.
If all Primary Beneficiaries are deceased at the time of my death, I designate
as Contingent Beneficiary(ies):
Contingent Beneficiary 1
Name:
Date of Birth:
Relationship:
Percentage:
Street Address:
City, State, Zip Code:

Contingent Beneficiary 2
Name:
Date of Birth:
Relationship:
Percentage:
Street Address:
City, State, Zip Code:

Contingent Beneficiary 3
Name:
Date of Birth:
Relationship:
Percentage:
Street Address:
City, State, Zip Code:



If any Contingent Beneficiary predeceases me, then each such Contingent
Beneficiary’s share will be distributed to the remaining Contingent
Beneficiary(ies) in proportion to the percentage shares designated for the
surviving beneficiaries.


Participant’s Name (Print or Type): _________________________________
    
Participant’s Signature: ___________________________________________


Date: _________________


